Citation Nr: 0534457	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-06 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disability, to 
include levoscoliosis of the spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In January 2005, the Board 
remanded the appeal for further development.


FINDINGS OF FACT

The medical evidence clearly and unmistakably shows that the 
veteran's back disability, to include levoscoliosis, 
preexisted service and did not increase in severity during 
service.


CONCLUSION OF LAW

A back disability, to include levoscoliosis, was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005); VAOPCGPREC 3-
2003 (Jul. 16, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate her claim.  In a 
September 2001 letter, issued prior to the initial AOJ 
decision, VA informed the veteran and her representative of 
the information and evidence necessary to substantiate a 
claim for service connection.  The letter also informed the 
veteran of her and VA's respective duties for obtaining 
evidence.  Lastly, the letter asked her to inform VA of any 
additional information or evidence and to submit information 
describing the additional evidence or the evidence itself.  
Thus, as a practical matter, the Board finds that the veteran 
has been asked to submit any evidence in her possession that 
pertains to her claim.  Furthermore, in a February 2005 
letter, VA specifically asked her to send any evidence in her 
possession that pertains to her claim.  The RO then 
readjudicated her claim in September 2005.

In addition, VA provided the veteran with a copy of the 
appealed January 2002 rating decision, December 2002 
statement of the case, January 2005 Board remand, and October 
2003 and September 2005 supplemental statements of the case.  
These documents provided notice of the law and governing 
regulations, and the reasons for the determinations made 
regarding her claim.  By way of these documents, the veteran 
was also specifically informed of the information and 
evidence previously provided to VA or obtained by VA on her 
behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of her 
service medical and personnel records, post-service VA and 
private medical records, VA examination reports, and 
statements made by the veteran in support of her claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  

Factual Background

A June 1980 service radiology report, completed prior to 
entry into active duty, reflects minimal thoracic scoliosis.  

A May 1981 service personnel record reflects the veteran's 
acknowledgement that she underwent a complete medical 
examination for military service in June 1980.

Service medical records for the veteran's period of active 
duty contain a July 17, 1992, entry with complaints of low 
back pain for the past 20 minutes after falling out of a 
chair and landing on her left lower back.  There was minimal 
tenderness especially to the left S1 joint and full range of 
motion with only minimal FD (functional deficit) or TD 
(temporary disability) by pain.  Pelvic rock test was 
negative.  The assessment was a bruised back.  The plan was 
to avoid physical training or lifting for three days, see the 
outpatient department for one week, take Tolectin DS, and to 
return to the clinic as occasion requires if not better.

A radiology report of the chest, completed later that day for 
separation purposes, reflects incidental findings of moderate 
scoliosis of the thoracic and lumbar spine.

A July 22, 1992, separation examination report reflects a 
normal evaluation of the spine and notes the incidental 
findings of moderate scoliosis.  The examiner noted no 
defects regarding the veteran's back.  On the accompanying 
report of medical history, the veteran stated that she was in 
excellent health and was taking Triphasil (oral 
contraceptive) and chlorpheniramine (antihistamine).

The last service medical record entries of record, dated 
August 1992, relate to complaints other than for the back.

A September 2001 VA radiology report reflects mild levoconvex 
scoliosis of the mid lumbar spine, compensatory to thoracic 
dextroscoliosis.  The impression was mild levoscoliosis.

A December 2001 VA examination report reflects complaints of 
pain across the low back beginning in early 2001.  The 
veteran reported that she fell in July 1992, bruising her 
back, and that X-rays revealed moderate scoliosis of the 
thoracic and lumbar spine.  She stated that the pain in 1992 
resolved and she began to have pain in early 2001.  The 
impression was levoscoliosis with low back pain.

A March 2002 private medical report reflects that X-rays of 
the lumbar spine were unremarkable.

A February 2005 VA examination report, completed by the 
examiner who conducted the earlier examination, reflects that 
a preenlistment X-ray shows minimal thoracic scoliosis, that 
the veteran fell out of a chair and bruised her back in 
service, and that a physical examination in July 1992 
reflects no complaints of a back problem.  The veteran 
reported that beginning in early 2001 she had pain across her 
low back and that she now has pain a couple of times per 
week.  

The impression was that the veteran's scoliosis predated 
enlistment, that she had what appears to be a minor back 
injury while in service with complete resolution of symptoms 
within about a month, and that nine years later she began 
having low back pain.  The examiner stated that it is less 
likely than yes that the veteran's current back disability 
relates to the fall from a chair in July 1992 or any other 
service-related problems.  He further stated that to 
conjecture that the fall in service from a chair is in any 
way related to the current problems would be pure 
speculation.  He added that there is no reason to believe 
that the fall in any way exaggerated, aggravated, or 
increased the scoliosis.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

If arthritis manifested to a degree of 10 percent or more 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2005).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. 
Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).

The burden is on the Government to rebut the presumption of 
sound condition upon entry by clear and unmistakable evidence 
showing that the disorder existed prior to service and was 
not aggravated in service.  VAOPGCPREC 3-2003 (holding, in 
part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 
U.S.C. § 1111 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).

In each case, the Board is required to provide adequate 
statement of reasons and bases for any conclusion that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994).  In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusion.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995).  Temporary or intermittent flare-ups of a preexisting 
disorder are not sufficient to constitute aggravation.  
Rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The veteran contends, in essence, that her back disability, 
to include levoscoliosis, was incurred in or aggravated by 
active service.  She asserts that her back disorder was not 
identified prior to service and that it is due to an injury 
from falling out of a chair in July 1992, a couple of months 
before discharge.  She also states that she has taken over-
the-counter pain medications for her back over the years.

Contrary to the veteran's assertion, her service medical 
records clearly and unmistakably establish that her scoliosis 
pre-existed service.  In this regard, the Board notes the 
June 1980 radiology report, completed prior to entry into 
active duty, which shows minimal thoracic scoliosis.  Thus, 
the Board must now determine whether the veteran's back 
disorder increased in severity during service.  

After review, the Board finds that there is no evidence of an 
increase in a back disability during service or for many 
years following discharge.  In this regard, the Board notes 
that the veteran complained of low back pain in service after 
falling out of a chair; however, the Board observes that the 
assessment was a bruised back and there were no further 
complaints, including at her separation examination just five 
days later or prior to her separation two months later.  
Indeed, on the report of medical history completed at the 
time of the separation examination she stated that she was in 
excellent health and indicated that she was not taking the 
Tolectin DS that was prescribed for her back.  Given the 
above, the Board finds that the veteran suffered from acute 
symptoms that shortly resolved.  Even if the above low back 
pain represents a manifestation of her preexisting scoliosis, 
the Board finds that there is no clinical evidence of a 
permanent increase in her back disability.  See Davis v. 
Principi, 276 F.3d 1341, 1344-45 (Fed. Cir. 2002).  Further, 
the record contains no medical evidence of treatment for a 
back disability for many years after discharge.  In this 
regard, the veteran stated on her April 2001 claim that to 
date she had not received any treatment for her back.  

Furthermore, a December 2001 VA examination report reflects 
the veteran's report that she fell in July 1992, bruising her 
back, but that the pain resolved and she began to have pain 
in early 2001.  Moreover, a February 2005 VA examination 
report, completed by the same examiner, reflects the opinion 
that the veteran's current back disability is not related to 
the fall out of a chair in July 1992 or any other service-
related problems.  In this regard, the examiner stated that 
the veteran's scoliosis predated entry into service, that she 
had a minor back injury while in service with complete 
resolution of symptoms within a month, and that she began 
having low back pain nine years later.  

The Board notes that the February 2005 VA examination 
contains what appears to be a grammatical error.  The Board 
refers to the following sentence: It is less likely than yes 
that the veteran's current back disability relates to the 
fall from a chair in July 1992 or any other service-related 
problems (emphasis added).  Although the proper phrasing 
should be "it is less likely than not," the Board finds 
that this error is of no significance, particularly in light 
of the context of the sentence, and the report as a whole, 
opining that the veteran's current back disability is not 
related to service.  Moreover, the Board does not find the 
report to be ambiguous, and thus a remand for clarification 
is not required.  It is clear that the examiner is negating 
any relationship between the veteran's current back 
disability and service.  Indeed, the examiner's next sentence 
states that to conjecture that the fall in service from a 
chair is in any way related to the current problems would be 
pure speculation.  

The Board also notes that the July 1992 service radiology 
report of the chest reflects incidental findings of moderate 
scoliosis of the thoracic and lumbar spine.  Even if this 
represents a permanent increase in her scoliosis, the Board 
points to the above VA examiner's statement that there is no 
reason to believe that the fall in any way exaggerated, 
aggravated, or increased the scoliosis.  In this regard, the 
Board finds that the examiner essentially opined that any 
increase in the veteran's scoliosis was due to the natural 
progression of the disorder.  In addition, the Board observes 
that the X-rays were requested for separation purposes prior 
to the veteran's injury and thus, although completed on the 
same day as her injury, they do not indicate the severity of 
her injury.  Moreover, the report recommended further studies 
if clinically indicated; however, no further studies were 
performed, suggesting that they were not clinically 
indicated.  

Furthermore, the Board observes that the September 2001 VA 
radiology report, completed 9 years after separation, 
reflects mild levoscoliosis, and that the March 2002 private 
medical report reflects unremarkable X-rays of the lumbar 
spine.  Thus, post-service radiographic evidence suggests 
that the veteran's scoliosis did not increase in severity 
during service and that the finding of moderate scoliosis may 
be due to a difference of interpretation.  The Board 
reiterates that clinically the veteran was normal, as 
indicated by her separation examination five days later.

Given the above, the Board finds that the presumption of 
soundness is rebutted, as the veteran's service medical 
records, an absence of post-service treatment, and VA 
examination reports clearly and unmistakably establish that a 
back disability, as due to levoscoliosis , pre-existed 
service and was not aggravated by service.  See 38 C.F.R. 
§ 3.306(b); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges the veteran's contention that her back 
disability, to include levoscoliosis of the spine, is related 
to service.  The Board observes, however, that she, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a back disability, to 
include levoscoliosis of the spine.  Thus, the benefit-of-
the-doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability, to include 
levoscoliosis of the spine, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


